 


109 HR 193 IH: To amend the Immigration and Nationality Act to provide for compensation to States incarcerating undocumented aliens charged with a felony or two or more misdemeanors.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 193 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Linda T. Sánchez of California introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to provide for compensation to States incarcerating undocumented aliens charged with a felony or two or more misdemeanors. 
 
 
1.Assistance for States incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or before convicted. 
 
